The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 27, 2014

                                        No. 04-13-00569-CR

                                          Kristi Rene NIX,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. B11614
                          Honorable M. Rex Emerson, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), asserting there are no meritorious issues to raise on appeal, and has
informed the appellant of her right to file her own pro se brief. Nichols v. State, 954 S.W.2d 83,
85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.
—San Antonio 1996, no pet.). The State has filed a letter waiving its right to file an appellee’s
brief unless appellant files a pro se brief. In an order issued July 22, 2014, this court informed
appellant of her right to request a copy of the record in accordance with Kelly v. State, No. PD-
0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014). Appellant timely filed a written
request for a copy of the record and a motion for extension of time to file a pro se brief.

        Accordingly, it is ORDERED that appellant shall be promptly provided with a copy of
the appellate record. It is further ORDERED that appellant’s Motion for Extension is
GRANTED. Appellant’s pro se brief is due within thirty (30) days from the date of this order.
See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty (30) days after the date the appellant’s pro se brief is filed in
this court.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court